DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 11-10-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01-20-2021 and 03-29-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “comprising_a” should read “comprising a”.  
Claims 3-4 and 9 are objected to inconsistency in language such as, claim 3 recites “the three dimensional structural surface components”, claims 4 and 9 recite “the structural surface components”. The limitations refer to “a plurality of three dimensional surface components” of claim 2. Applicant is respectfully suggested to choose just one phrase for consistency in language.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-18 of U.S. Patent No. 10,827,801 (herein after Webster). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements such as a last comprising first and second portions, wherein the first portion having lateral and medial sides, the second portion connected with and extending upward and transversely outward in an angled manner away from and between the lateral and medial sides of the first portion such that a terminal end of the second portion is distanced from the first portion and also extends, in a direction transverse a lengthwise dimension of the last, beyond the lateral and medial sides of the first portion.
Claims 1 and 15 are rejected over claim 1 of Webster.
Claims 2, 4 and 6 are rejected over claims 2 and 4 of Webster.
Claim 3 is rejected over claim 14 of Webster.
Claim 5 is rejected over claim 3 of Webster.
Claim 7 is rejected over claim 5 of Webster.
Claim 8 is rejected over claim 6 of Webster.
Claim 9 is rejected over claim 7 of Webster.
Claim 10 is rejected over claim 8 of Webster.

Claim 12 is rejected over claim 10 of Webster.
Claim 13 is rejected over claim 11 of Webster.
Claim 14 is rejected over claim 12 of Webster.
Claim 16 is rejected over claim 15 of Webster.
Claim 17 is rejected over claim 16 of Webster.
Claim 18 is rejected over claim 17 of Webster.
Claim 19 is rejected over claim 18 of Webster.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732